     Case 8:19-cr-00061-JVS Document 282 Filed 09/14/20 Page 1 of 5 Page ID #:3943



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     JULIAN L. ANDRÉ (Cal. Bar No. 251120)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-6683
 7        Facsimile: (213) 894-6269
          Email:     Julian.L.Andre@usdoj.gov
 8
     BRETT A. SAGEL (Cal. Bar No. 243918)
 9   Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:      Brett.Sagel@usdoj.gov

13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14

15                            UNITED STATES DISTRICT COURT

16                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

17                                  SOUTHERN DIVISION

18   UNITED STATES OF AMERICA,                SA CR No. 19-061-JVS

19              Plaintiff,                    GOVERNMENT’S EX PARTE APPLICATION
                                              FOR PERMISSION TO FILE AN OVERSIZE
20                    v.                      CONSOLIDATED BRIEF

21   MICHAEL JOHN AVENATTI,

22                           Defendant.

23

24         Plaintiff United States of America, by and through its counsel

25   of record, the United States Attorney for the Central District of

26   California and Assistant United States Attorneys Julian L. André and

27   Brett A. Sagel, hereby files its ex parte application for permission

28   to file an oversize brief in connection with the government’s
     Case 8:19-cr-00061-JVS Document 282 Filed 09/14/20 Page 2 of 5 Page ID #:3944



 1   consolidated motion in limine to admit evidence of defendant MICHAEL

 2   JOHN AVENATTI’s (“defendant’s”) other acts, crimes, and wrongs, and

 3   to admit evidence of defendant’s prior convictions should he testify

 4   at trial (the “motion”).

 5         The government’s motion addresses five categories of defendant’s

 6   other crimes, wrongs, and acts, which it will seek to admit at trial.

 7   For each category, the government’s motion:          (1) describes the facts

 8   relating to the additional crimes and other acts; (2) sets forth the

 9   evidence establishing that defendant committed the additional crimes

10   and other acts; and (3) addresses the admissibility of the additional

11   crimes and other acts.      The government’s motion also addresses the

12   admissibility of defendant’s prior convictions for honest services

13   fraud and extortion in United States v. Avenatti, No. 1:19-CR-373-PGG

14   (the “SDNY Extortion Case”) under Federal Rule of Evidence 609.

15   Effectively, the government has combined what could be six smaller

16   motions in limine into one consolidated motion.

17         The government has endeavored to streamline the memorandum of

18   points and authorities in support of its motion to the best of its

19   abilities, and significantly reduced the length of its brief from

20   earlier drafts.     These efforts, however, were challenging due to

21   factual and legal issues which must be addressed as to each category

22   of evidence the government is seeking to admit.          Thus, despite the

23   government’s best efforts, the memorandum of points and authorities

24   in support of the government’s motion currently exceeds the 25-page

25   limit and is 35 pages long.       The government believes that the facts

26   and legal analysis set forth in the government’s motion are necessary

27   to provide the Court with the factual information and legal arguments

28

                                             2
     Case 8:19-cr-00061-JVS Document 282 Filed 09/14/20 Page 3 of 5 Page ID #:3945



 1   necessary for the Court to thoroughly evaluate the government’s

 2   motion.

 3         To the extent the Court denies the government’s ex parte

 4   application, the government requests that it be provided a reasonable

 5   amount of time to submit a revised brief that complies with 25-page

 6   limit or any other page-limitation the Court believes would be

 7   appropriate under these specific circumstances.

 8         On September 13, 2020, defendant, through his counsel H. Dean

 9   Steward, Esq., informed the government that defendant opposes the

10   government’s request to file an oversize brief.

11         This ex parte is based upon the attached declaration of

12   Assistant United States Attorney Julian L. André, the files and

13   records in this case, and such further evidence and argument as the

14   Court may permit.

15    Dated: September 14, 2020            Respectfully submitted,

16                                         NICOLA T. HANNA
                                           United States Attorney
17
                                           BRANDON D. FOX
18                                         Assistant United States Attorney
                                           Chief, Criminal Division
19

20                                               /s/
                                           JULIAN L. ANDRÉ
21                                         BRETT A. SAGEL
                                           Assistant United States Attorneys
22
                                           Attorneys for Plaintiff
23                                         UNITED STATES OF AMERICA
24

25

26

27

28

                                             3
     Case 8:19-cr-00061-JVS Document 282 Filed 09/14/20 Page 4 of 5 Page ID #:3946



 1                          DECLARATION OF JULIAN L. ANDRÉ
 2         I, Julian L. André, declare and state as follows:

 3         1.    I am an Assistant United States Attorney (“AUSA”) in the

 4   United States Attorney’s Office for the Central District of

 5   California (“USAO”).      I, together with AUSA Brett A. Sagel, am

 6   assigned to represent the government in the prosecution of defendant

 7   MICHAEL JOHN AVENATTI (“defendant”) in United States v. Michael John

 8   Avenatti, SA CR 19-61-JVS.

 9         2.    I submit this declaration in support of the government’s ex

10   parte application for permission to file an oversize brief in

11   connection with the government’s consolidated motion in limine to

12   admit evidence of defendant’s other acts, crimes, and wrongs, and to

13   admit evidence of defendant’s prior convictions should he testify at

14   trial (the “motion”).

15         3.    The government’s motion addresses five categories of

16   defendant’s other crimes, wrongs, and acts that it will seek to admit

17   at trial.    For each category, the government’s motion:          (1) describes

18   the facts relating to the additional crimes and other acts; (2) sets

19   forth the evidence establishing that defendant committed the

20   additional crimes and other acts; and (3) addresses the admissibility

21   of the additional crimes and other acts.         The government’s motion

22   also addresses the admissibility of defendant’s prior convictions for

23   honest services fraud and extortion in United States v. Avenatti, No.

24   1:19-CR-373-PGG (the “SDNY Extortion Case”) under Federal Rule of

25   Evidence 609.    The government believed it would be most efficient to

26   address the admission of all six categories of evidence in one

27   consolidated motion, as opposed to filing smaller motions addressing

28   each separate category of evidence to be admitted.
     Case 8:19-cr-00061-JVS Document 282 Filed 09/14/20 Page 5 of 5 Page ID #:3947



 1         4.    The government has endeavored to streamline the memorandum

 2   of points and authorities in support of its motion to the best of its

 3   abilities, and has significantly reduced the length of its brief from

 4   earlier drafts.     These efforts, however, were challenging due to the

 5   factual and legal issues which must be addressed as to each category

 6   of evidence the government is seeking to admit.          Thus, despite the

 7   government’s best efforts, the memorandum of points and authorities

 8   in support of the government’s motion currently exceeds the 25-page

 9   limit and is 35 pages long.

10         5.    I believe that the statements of facts and legal analysis

11   set forth in the government’s motion are necessary to provide the

12   Court with the factual information and legal arguments necessary for

13   the Court to thoroughly evaluate government’s motion.

14         6.    To the extent the Court denies the government’s ex parte

15   application, the government requests that it be provided a reasonable

16   amount of time to submit a revised brief that complies with 25-page

17   limit or any other page-limitation the Court believes would be

18   appropriate under these circumstances.

19         7.    On September 13, 2020, defendant, through his counsel H.

20   Dean Steward, Esq., informed the government via email that defendant

21   opposes the government’s request to file an oversize brief.

22         I declare under penalty of perjury under the laws of the United

23   States of America that the foregoing is true and correct and that

24   this declaration is executed at Los Angeles, California, on September

25   14, 2020.

26

27
                                                 JULIAN L. ANDRÉ
28

                                             2
